The judgment of the Circuit Court was reversed by order of this Court filed September 14th, 1931. Prior to that date, to-wit; on the 24th day of April, 1931, an order concurred in by four Justices of this Court was made affirming the judgment of the Circuit Court. Thereafter, upon petition of the defendant, a re-hearing was granted and the cause came on to be orally argued before this Court on the 19th day of June, 1931. The Court, being then advised that Mr. Justice Davis was disqualified to participate in the hearing and determination of this cause, had invited, and procured the attendance of, the Honorable Ira A. Hutchison, Circuit Judge, to participate in the hearing and disposition of the cause in lieu of Mr. Justice Davis, disqualified.
When the hour arrived for the hearing of oral argument it was learned that Mr. Justice Ellis was sick and by reason thereof was precluded from participating in the hearing of the oral argument and further disposition of the cause. On the re-hearing the State was represented by Judge H. E. Carter, Assistant Attorney General, and the Honorable Grady Burton, State Attorney for the Nineteenth Judicial Circuit of Florida, who prosecuted the plaintiff in error in the lower court. The plaintiff in error was represented by Honorable W. D. Bell of Arcadia and Judge Will H. Price of Miami. The Chief Justice announced to the attorneys representing the parties at the bar of the Court: "We are sorry to learn this morning that Mr. Justice Ellis is ill and unable to participate in this hearing. Without *Page 1434 
objection, the cause will proceed for hearing and disposition before the Court of five Justices present." There was no objection and counsel proceeded to submit their cause to a quorum of the Supreme Court of Florida, such quorum consisting of four Justices of the Supreme Court and Honorable Ira A. Hutchison, Circuit Judge officiating in lieu of Mr. Justice Davis, disqualified.
Section 4, Article V of the Constitution of Florida provides in part as follows:
  "The majority of the Justices of the Supreme Court shall constitute a quorum for the transaction of all business. But when there shall be six Justices of the Supreme Court, the Court may hear and determine cases and exercise any of its powers when sitting either in a body or in two divisions, under such regulations as may be prescribed by law or by the rules of said Court not inconsistent therewith. The concurrence of a majority of the members of the Court sitting in any cause wherein the Court shall sit as one body shall be necessary to a decision";
When counsel for the State and for the defendant below, plaintiff in error here, submitted their argument on rehearing to a Court of five members without protest or objection, they have no right to complain of the absence of the other member of the Court or of his non-participation in the disposition of the cause.
It is manifestly unfair to the Court for counsel to demand a second re-hearing simply because a majority of the Court of five members participating in a former re-hearing has disposed of the case with a result unsatisfactory to counsel applying for such second re-hearing.
It would be manifestly unfair to the Court and especially to the member of the Court not participating in the hearing of an oral argument of a case where a re-hearing has been *Page 1435 
granted because the Court was not satisfied to stand upon its original judgment in the premises to demand or expect that member of the Court who had not participated in the hearing of the oral argument and who had not had the benefit of such argument, to come in and nevertheless participate in the disposition of the cause.
When counsel appear at the bar of the Court to present an argument to the Court sitting En Banc, without objection, present their argument to a majority of the Court so sitting when another member, or other members, of the Court are absent because of sickness or disqualification, it will be expected that the Court will dispose of the case as is contemplated by the provisions of the Constitution above quoted.
On the former re-hearing Mr. Chief Justice Buford and Mr. Circuit Judge Hutchison adhered to the original dissenting opinion prepared by Mr. Chief Justice Buford and Mr. Justice Brown filed a written memorandum of his reason for concurring with Mr. Chief Justice Buford and Mr. Circuit Judge Hutchison in the judgment of reversal. Therefore, the majority of the Court of five concurred in a judgment of reversal because it appeared that the evidence failed to comply with the rule of law that, "where circumstantial evidence is relied upon for a conviction such evidence must not only be consistent with the guilt of the defendant, but it must be inconsistent with any reasonable theory of his innocence." Parish vs. State, 98 Fla. 878,  124 So. 444, and cases there cited.
The petition for a second rehearing is denied.
BUFORD, C.J., AND WHITFIELD, TERRELL AND BROWN, J.J., AND HUTCHISON, Circuit Judge, concur.
ELLIS, J., not participating.
DAVIS, J., disqualified. *Page 1436